DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and thus dependent claims 2-21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation that “the element M in the first starting material and the element M in the second starting material are the same or different.” It is unclear how element M can be required to be the same or different when element M is not required to be in the first starting material or the second starting material. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2020027781A (Ito) in view of US 20200194825 A1 (Katori). Translations of foreign references attached. 
Regarding claim 1, Ito discloses a method of preparing a solid electrolyte, the method comprising: 
contacting a first solvent and a first starting material comprising an alkali metal, sulfur, phosphorus, an element M, or a combination thereof to form a first solution (P21, uniform solution step); 
contacting a second solvent, the first precursor, and a second starting material comprising an alkali metal, sulfur, phosphorus, an element M, or a combination thereof to form a second solution (P19, slurry liquefaction step); 
wherein the element M comprises an element of Group 14 of the Periodic Table of the Elements (P21, Sn), 
wherein the element M in the first starting material and the element M in second starting material are the same or different (P22, Sn), and 
wherein the alkali metal in the first starting material and the alkali metal in second starting material are the same or different (P22, Li), and 
heat treating the second precursor to prepare the solid electrolyte (P26).
Ito discloses that the first solution (“uniform solution”) mixed into the second solution (“slurry liquid”). Ito does not disclose that the first solution is precipitated to form a first precursor and the precursor is mixed into the second solution. Ito discloses that the second solution is removed by heat drying or vacuum drying to create the second precursor (P25). Ito does not disclose that the second solution is precipitated to form the second precursor. 
In the same field of endeavor, Katori discloses an analogous art of a method for producing an LGPS solid electrolyte by obtaining a precursor from a precipitate and heat treating the precursor (abstract). Katori teaches precipitation step under an inert atmosphere, preventing deterioration of the raw materials (P62). Katori further teaches that the obtained precipitate is washed with solvent to increase purity (P63). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Ito by adding the steps of precipitating the first solution to form a first precursor, and washing the precursor with solvent before adding the precursor to the second solution, with the predictable result that the addition of a precipitation step and a washing step would yield increased purity. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Additionally, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to further modify Ito by substituting the drying step for the steps of precipitating the second solution to form a second precursor and washing the second precursor, with the predictable result that such a substitution would yield increased purity. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
Regarding claim 2, Ito teaches SnS2 which is insoluble in the solvents used in the alcohol solvent of the uniform solution (P20). 
Additionally, the Examiner notes that claim 2 requires that the element M is insoluble in the first solvent or the second solvent, and elemental tin is also insoluble in an alcohol solvent. 
Regarding claim 3, Ito teaches the element M is silicon, germanium, tin, or a combination thereof (P21, tin).
Regarding claim 4, Ito teaches methanol, ethanol, propanol, and butanol as preferable solvents for the uniform solution (P21). These solvents have a Gutmann Acceptor Number of 10 or greater, evidenced by the instant specification at P38 of the PGPUB.
Regarding claim 5, Ito teaches methanol, ethanol, propanol, and butanol as preferable solvents (P21). 
Regarding claim 6, Ito teaches tetrahydrofuran and acetonitrile as preferable solvents for the slurry liquid (P19). These solvents have a Gutmann Donor Number of 20 or less, evidenced by the instant specification at P45 of the PGPUB
Regarding claim 7, Ito teaches tetrahydrofuran and acetonitrile as preferable solvents for the slurry liquid (P19)
Regarding claim 8, Ito teaches the first solvent and the second solvent are different from each other (P19, 21)
Regarding claim 9, Ito teaches the heat treating of the second precursor is at a temperature in a range of 500° C. to 600° C (P26, 300-700°C). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Regarding claim 10, Ito teaches the heat treating can be performed in a vacuum (P27).
Regarding claim 11, Ito teaches that all the raw materials are dissolved by mixing the slurry liquid and the uniform solution (P24). 
Regarding claim 12, modified Ito teaches that the precipitating of the first precursor comprises adding the first starting material to the first solvent under an inert atmosphere (Katori P62), and dissolving the first starting material in the first solvent under the inert atmosphere, and then stirring for 10 hours or more (Katori P82, 12 hours) .
Regarding claim 14, Ito teaches a starting material comprising lithium, sulfur, and tin.  
The method of claim 1, wherein the first starting material comprises lithium, sulfur, and germanium, and wherein the first solvent does not dissolve the germanium.
Regarding claim 15, Ito teaches an all-solid battery comprising: a cathode; an anode; and a solid electrolyte layer disposed between the cathode and the anode, wherein the solid electrolyte layer includes a solid electrolyte prepared by the method of claim 1 (Fig. 2, P30).
Regarding claim 16, Ito teaches Li10SnP2S12 (P35). 
Regarding claim 17, Ito teaches lithium (P35).
Regarding claim 18, Ito teaches tin (P35).
Regarding claim 19, Ito teaches Li10SnP2S12 (P35), therefore x=0. 
Regarding claim 20, Ito teaches Li10SnP2S12, therefore Ito does not teach peaks at all of the claimed positions. 
Katori teaches Li10GeP2S12. Katori further teaches that Li10SnP2S12 has a lower lithium ionic conductivity than Li10GeP2S12 (Fig. 4, example 2, P85). Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute Sn for Ge, with the predictable result that such a substitution would yield a solid electrolyte with a higher lithium ion conductivity. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
The resulting Li10GeP2S12 displays peaks in the claimed positions (Fig. 3, example 1) when analyzed with Cu Kα radiation (P97).
Regarding claim 21, Ito teaches that the first solvent can be ethanol (P21). Ito teaches Li10SnP2S12, therefore Ito does not teach that element M comprises germanium.  
Katori teaches Li10GeP2S12, wherein element M is Ge. Katori further teaches that Li10SnP2S12 has a lower lithium ionic conductivity than Li10GeP2S12 (Fig. 4, example 2, P85). Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute Sn for Ge, with the predictable result that such a substitution would yield a solid electrolyte with a higher lithium ion conductivity. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
Regarding claim 22, Ito discloses a method of preparing a solid electrolyte, the method comprising: contacting a first solvent and a first starting material comprising lithium, sulfur, and tin to form a first solution (P21). Ito discloses that the second precursor is heat treated to prepare the solid electrolyte (P26).  
Ito does not teach that the starting material comprises germanium. Ito discloses that the first solution (“uniform solution”) is mixed into the second solution (“slurry liquid”). Ito does not disclose that the first solution is precipitated to form a first precursor containing germanium. Ito discloses that the second solution is removed by heat drying or vacuum drying to create the second precursor (P25). Ito does not disclose that the second solution is precipitated to form the second precursor.
In the same field of endeavor, Katori discloses an analogous art of a method for producing an LGPS solid electrolyte by obtaining a precursor from a precipitate and heat treating the precursor (abstract). Katori teaches precipitation step under an inert atmosphere, preventing deterioration of the raw materials (P62). Katori further teaches that the obtained precipitate is washed with solvent to increase purity (P63). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Ito by adding the steps of precipitating the first solution to form a first precursor, and washing the precursor with solvent before adding the precursor to the second solution, with the predictable result that the addition of a precipitation step and a washing step would yield increased purity. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Additionally, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to further modify Ito by substituting the drying step for the steps of precipitating the second solution to form a second precursor and washing the second precursor, with the predictable result that such a substitution would yield increased purity. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
Ito teaches Li10SnP2S12, therefore Ito does not teach Li10GeP2S12. Katori teaches Li10GeP2S12. Katori further teaches that Li10SnP2S12 has a lower lithium ionic conductivity than Li10GeP2S12 (Fig. 4, example 2, P85). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute Li10SnP2S12 for Li10GeP2S12, with the predictable result that such a substitution would yield a solid electrolyte with a higher lithium ion conductivity. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP2020027781A (Ito) in view of US 20200194825 A1 (Katori) as applied to at least claim 1 above, and further in view of US 20150093652 A1 (Aihara).
Regarding claim 13, modified Ito teaches that the precipitating of the second precursor comprises adding the first precursor and the second starting material to the second solvent under an inert atmosphere (Katori P62), and dissolving the first precursor and the second starting material in the second solvent under the inert atmosphere. Modified Ito does not teach stirring for 5 days or more.
In the same field of endeavor, Aihara teaches a method of producing a solid sulfide electrolyte (title). Aihara teaches that the sulfide is precipitated from an organic solvent by stirring for 0.5 to 10 days. Aihara teaches that this process efficiently precipitates the sulfide (P77). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to further modify Ito by stirring the second solvent for 5 days or more, given that it was known in the art that sulfide precipitates may be stirred for 0.5 to 10 days, with the predictable result that such a modification would efficiently precipitate the second precursor of modified Ito. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729